Citation Nr: 1641700	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  12-13 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 27, 2014, and in excess of 50 percent thereafter.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to August 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan; which continued a 30 percent rating for PTSD, and confirmed and continued a prior denial of service connection for a back disorder.

With regard to the issue of service connection for a back disorder, because medical evidence (a July 2009 opinion from the Veteran's chiropractic provider) was received by VA within the year after issuance of the initial October 2008 rating decision, new and material evidence is not needed to consider this claim de novo.

In March 2013 the Veteran testified by videoconference from the Detroit RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  

The issue(s) of {insert issue(s) being remanded} [is/are] addressed in the REMAND portion of the decision below and [is/are] REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Intervertebral disc syndrome had its onset during service.  


CONCLUSIONS OF LAW

1.  Intervertebral disc syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In an August 2009 statement, the Veteran contended that he had problems with his back in the early 1970s and it escalated ever since that time.  At the Veteran's September 2014 VA examination, the Veteran stated that he started his job as a dog handler in active service in 1966 and he had to bend down and lift the dogs frequently to place them in a vehicle approximately 4 to 4 1/2 feet off the ground and his dog weighed 75 pounds.  He developed back pain around the time that he started this job duty.  He states that during training he also had to wear a protective suit which weighed 130-140 pounds to protect himself from the dogs while training. He performed these activities for several years.  He stated that his back pain was present throughout his time in active service, he was having back pain upon his release from active duty, and his back pain has been present since he was released from active service

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Veteran's private chiropractor, Dennis R. Warner, provided a July 2009 statement noting that the Veteran was treated at his office for lower back pain since 1978.  He noted that the veteran suffered lower back pain and his records show progression of deterioration as well as degeneration of the lumbar spine, most noted in the lumvbar discs.  He opined that the repetitive bending and lifting dogs in service was a definite contributing factor the the Veteran's present conditions.

In support of his claim, the Veteran submitted a July 2009 buddy statement from Donald Hanson who stated that the Veteran complained of back pain while lifting dogs in service and continued to complain of back pain after service.

The Sepember 2014 VA examiner diagnosed intervertebral disc syndrome.  The Board acknowledges that the examiner provided a negative nexus opinion.  However, given the Veteran's competent and credible report of his symptoms, the positive private medical opinion, and resolving all reasonable doubt in his favor, the Board finds that service connection for intervertebral disc syndrome is warranted. 

II.  Increased Rating



ORDER

Service connection for intervertebral disc syndrome is granted.


REMAND





Accordingly, the case is REMANDED for the following action:

1. 







The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


